 Case 6:21-cv-00363-RBD-GJK Document 1 Filed 02/23/21 Page 1 of 9 PageID 1




                            UNITED STATES DISTRICT COURT
                         FOR THE MIDDLE DISTRICT OF FLORIDA
                                 ORLANDO DIVISION


 CASEY B. FITZPATRICK,

          Plaintiff,                                         CASE NO.: 6:21-cv-00363

 v.
                                                             JURY TRIAL DEMANDED
 CMRE FINANCIAL SERVICES, INC.,

          Defendant.
                                                      /


                                           COMPLAINT

         NOW comes CASEY B. FITZPATRICK (“Plaintiff”), by and through the undersigned

attorney, complaining as to the conduct of CMRE FINANCIAL SERVICES, INC. (“Defendant”),

as follows:

                                      NATURE OF THE ACTION

      1. Plaintiff brings this action for damages pursuant to the Fair Debt Collection Practices Act

(“FDCPA”) under 15 U.S.C. §1692 et seq., the Telephone Consumer Protection Act (“TCPA”)

under 47 U.S.C. §227 et seq., and the Florida Consumer Collection Practices Act (“FCCPA”)

pursuant to Florida Statutes §559.55, for Defendant’s unlawful conduct.

                                     JURISDICTION AND VENUE

      2. This action arises under and is brought pursuant to the FDCPA and TCPA. Subject matter

jurisdiction is conferred upon this Court by 15 U.S.C §1692, 47 U.S.C. §227, 28 U.S.C. §§1331

and 1337, as the action arises under the laws of the United States. Supplemental jurisdiction exists

for the state law claim pursuant to 28 U.S.C. §1367.




                                                  1
    Case 6:21-cv-00363-RBD-GJK Document 1 Filed 02/23/21 Page 2 of 9 PageID 2




      3. Venue is proper in this Court pursuant to 28 U.S.C. §1391 as Defendant conducts business

in the Middle District of Florida and a substantial portion of the events or omissions giving rise to

the claims occurred within the Middle District of Florida.

                                              PARTIES

      4. Plaintiff is a consumer over 18 years-of-age residing in Brevard County, Florida, which is

within the Middle District of Florida.

      5. Plaintiff is a “person,” as defined by 47 U.S.C. §153(39).

      6. Defendant claims to be “a trusted leader of revenue cycle management.”1 Defendant is a

corporation engaged in the business of collecting or attempting to collect, directly or indirectly,

debts owed or due using the mail and telephone from consumers across the country, including

consumers in the state of Florida. Defendant’s principal place of business is located at 3075 East

Imperial Highway, #200, Brea, California 92821.

      7. Defendant is a “person” as defined by 47 U.S.C. §153(39).

      8. Defendant acted through its agents, employees, officers, members, directors, heirs,

successors, assigns, principals, trustees, sureties, subrogees, representatives and insurers at all

times relevant to the instant action.

                              FACTS SUPPORTING CAUSES OF ACTION

      9.   The instant actions stems from Defendant’s attempts to collect upon a defaulted medical

debt (“subject debt”) that Plaintiff purportedly owes to Brevard Physicians Associates.

      10. Several months ago, Plaintiff began receiving calls to his cellular phone, (321) XXX-

8944, from Defendant.




1
    http://www.cmrefsi.com/

                                                  2
  Case 6:21-cv-00363-RBD-GJK Document 1 Filed 02/23/21 Page 3 of 9 PageID 3




    11. At all times relevant to the instant action, Plaintiff was the sole subscriber, owner, and

operator of the cellular phone ending in -8944. Plaintiff is and always has been financially

responsible for the cellular phone and its services.

    12. Defendant has primarily used the phone number (321) 878-3991 when placing collection

calls to Plaintiff’s cellular phone, but upon belief, Defendant has used other numbers as well.

    13. Upon information and belief, the aforementioned phone number ending in -3991 is

regularly utilized by Defendant during its debt collection activity.

    14. Upon answering phone calls from Defendant, Plaintiff was greeted by a pre-recorded

message, followed by a significant pause, lasting several seconds in length, before being connected

with a live representative.

    15. Defendant’s harassing collection campaign caused Plaintiff to demand that Defendant

cease calling him.

    16. Despite Plaintiff’s demands, Defendant has continued to place phone calls to Plaintiff’s

cellular phone seeking collection of the subject debt up until the filing of the instant action.

    17. Plaintiff has received not less than 25 phone calls from Defendant since asking it to stop

calling.

    18. Frustrated over Defendant’s conduct, Plaintiff spoke with his attorneys regarding his

 rights, resulting in expenses.

    19. Plaintiff has been unfairly and unnecessarily harassed by Defendant's actions.

    20. Plaintiff has suffered concrete harm as a result of Defendant’s actions, including but not

 limited to, invasion of privacy, aggravation that accompanies collection telephone calls,

 emotional distress, increased risk of personal injury resulting from the distraction caused by the

 never-ending calls, increased usage of his telephone services, loss of cellular phone capacity,



                                                  3
 Case 6:21-cv-00363-RBD-GJK Document 1 Filed 02/23/21 Page 4 of 9 PageID 4




diminished cellular phone functionality, decreased battery life on his cellular phone, and

diminished space for data storage on his cellular phone.

           COUNT I – VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT

   21. Plaintiff repeats and realleges paragraphs 1 through 20 as though full set forth herein.

   22. Plaintiff is a “consumer” as defined by 15 U.S.C. §1692a(3) of the FDCPA.

   23. Defendant is a “debt collector” as defined by §1692a(6) of the FDCPA, because it regularly

use the mail and/or the telephone to collect, or attempt to collect, delinquent consumer accounts.

   24. Defendant identifies itself as a debt collector, and is engaged in the business of collecting

or attempting to collect, directly or indirectly, defaulted debts owed or due or asserted to be owed

or due to others.

   25. The subject debt is a “debt” as defined by FDCPA §1692a(5) as it arises out of a transaction

due or asserted to be owed or due to another for personal, family, or household purposes.

       a. Violations of FDCPA §1692c(a)(1) and §1692d

   26. The FDCPA, pursuant to 15 U.S.C. §1692d, prohibits a debt collector from engaging “in

any conduct the natural consequence of which is to harass, oppress, or abuse any person in

connection with the collection of a debt.” §1692d(5) further prohibits, “causing a telephone to ring

or engaging any person in telephone conversation repeatedly or continuously with intent to annoy,

abuse, or harass any person at the called number.”

   27. Defendant violated §1692c(a)(1), d, and d(5) when it repeatedly called Plaintiff after being

notified to stop. Defendant called Plaintiff at least 25 times after he demanded that it stop calling.

This repeated behavior of systematically calling Plaintiff’s phone in spite of his demands was

harassing and abusive. The frequency and volume of calls shows that Defendant willfully ignored

Plaintiff’s pleas with the goal of annoying and harassing him.



                                                  4
  Case 6:21-cv-00363-RBD-GJK Document 1 Filed 02/23/21 Page 5 of 9 PageID 5




    28. Defendant was notified by Plaintiff that its calls were not welcomed. As such, Defendant

knew that its conduct was inconvenient and harassing to him.

          b. Violations of FDCPA § 1692e

    29. The FDCPA, pursuant to 15 U.S.C. §1692e, prohibits a debt collector from using “any

 false, deceptive, or misleading representation or means in connection with the collection of any

 debt.”

    30. In addition, this section enumerates specific violations, such as:

             “The use of any false representation or deceptive means to collect or attempt to
            collect any debt or to obtain information concerning a consumer.” 15 U.S.C.
            §1692e(10).

    31. Defendant violated §1692e and e(10) when it used deceptive means to collect and/or

attempt to collect the subject debt. In spite of the fact that Plaintiff demanded that it stop contacting

him, Defendant continued to contact him via automated calls. Instead of putting an end to this

harassing behavior, Defendant systematically placed calls to Plaintiff’s cellular phone in a

deceptive attempt to force him to answer its calls and ultimately make a payment. Through its

conduct, Defendant misleadingly represented to Plaintiff that it had the legal ability to contact him

via an automated system when it no longer had consent to do so.

          c. Violations of FDCPA § 1692f

    32. The FDCPA, pursuant to 15 U.S.C. §1692f, prohibits a debt collector from using “unfair

or unconscionable means to collect or attempt to collect any debt.”

    33. Defendant violated §1692f when it unfairly and unconscionably attempted to collect on a

debt by continuously calling Plaintiff at least 25 times after being notified to stop. Attempting to

coerce Plaintiff into payment by placing voluminous phone calls without his permission is unfair

and unconscionable behavior. These means employed by Defendant only served to worry and

confuse Plaintiff.

                                                    5
 Case 6:21-cv-00363-RBD-GJK Document 1 Filed 02/23/21 Page 6 of 9 PageID 6




   34. As pled in paragraphs 18 through 20, Plaintiff has been harmed and suffered damages as a

result of Defendant’s illegal actions.

   WHEREFORE, Plaintiff, CASEY B. FITZPATRICK, respectfully requests that this

Honorable Court enter judgment in his favor as follows:

   a. Declaring that the practices complained of herein are unlawful and violate the
      aforementioned bodies of law;

   b. Awarding Plaintiff statutory damages of $1,000.00 as provided under 15 U.S.C.
      §1692k(a)(2)(A);

   c. Awarding Plaintiff actual damages, in an amount to be determined at trial, as provided
      under 15 U.S.C. §1692k(a)(1);

   d. Awarding Plaintiff costs and reasonable attorney fees as provided under 15 U.S.C.
      §1692k(a)(3);

   e. Enjoining Defendant from further contacting Plaintiff seeking payment of the subject
      debt; and

   f. Awarding any other relief as this Honorable Court deems just and appropriate.

          COUNT II – VIOLATIONS OF THE TELEPHONE CONSUMER PROTECTION ACT

   35. Plaintiff repeats and realleges paragraphs 1 through 20 as though fully set forth herein.

   36. The TCPA, pursuant to 47 U.S.C. § 227(b)(1)(iii), prohibits calling persons on their

cellular phone using an automatic telephone dialing system (“ATDS”) or pre-recorded messages

without their consent. The TCPA, under 47 U.S.C. § 227(a)(1), defines an ATDS as “equipment

which has the capacity...to store or produce telephone numbers to be called, using a random or

sequential number generator; and to dial such numbers.”

   37. Defendant used pre-recorded messages when placing calls to Plaintiff’s cellular phone,

thus bringing its phone calls within the ambit of the TCPA.

   38. Defendant violated the TCPA by placing at least 25 phone calls to Plaintiff’s cellular

phone using pre-recorded messages without his consent. Any consent that Plaintiff may have given

                                                6
 Case 6:21-cv-00363-RBD-GJK Document 1 Filed 02/23/21 Page 7 of 9 PageID 7




to the originator of the subject debt, which Defendant will likely assert transferred down, was

specifically revoked by Plaintiff’s demands that it cease contacting him.

   39. The calls placed by Defendant to Plaintiff were regarding collection activity and not for

emergency purposes as defined by the TCPA under 47 U.S.C. §227(b)(1)(A)(i).

   40. Under the TCPA, pursuant to 47 U.S.C. § 227(b)(3)(B), Defendant is liable to Plaintiff

for at least $500.00 per call. Moreover, Defendant’s willful and knowing violations of the TCPA

should trigger this Honorable Court’s ability to triple the damages to which Plaintiff is otherwise

entitled to under 47 U.S.C. § 227(b)(3)(C).

   WHEREFORE, Plaintiff, CASEY B. FITZPATRICK, respectfully requests that this

Honorable Court enter judgment in his favor as follows:

   a. Declaring that the practices complained of herein are unlawful and violate the
      aforementioned statutes and regulations;

   b. Awarding Plaintiff damages of at least $500.00 per phone call and treble damages
      pursuant to 47 U.S.C. §§ 227(b)(3)(B)&(C);

   c. Awarding Plaintiff costs and reasonable attorney fees;

   d. Enjoining Defendant from further contacting Plaintiff seeking payment of the subject
      debt; and

   e. Awarding any other relief as this Honorable Court deems just and appropriate.

      COUNT III – VIOLATIONS OF THE FLORIDA CONSUMER COLLECTION PRACTICES ACT

   41. Plaintiff restates and realleges paragraphs 1 through 20 as though fully set forth herein.

   42. Plaintiff is a “consumer” as defined by Florida Statutes §559.55(8).

   43. Defendant is a “debt collector” as defined by Florida Statutes §559.55(7).

   44. The subject debt is a “consumer debt” as defined under Florida Statute § 559.55(6).

       a. Violations of FCCPA § 559.72(7)




                                                7
 Case 6:21-cv-00363-RBD-GJK Document 1 Filed 02/23/21 Page 8 of 9 PageID 8




   45. A person violates section 559.72(7) of the FCCPA when it willfully communicates with

the debtor or any member of her or his family with such frequency as can reasonably be expected

to harass the debtor or her or his family, or willfully engage in other conduct which can reasonably

be expected to abuse or harass the debtor or any member of her or his family.

   46. Defendant violated section 559.72(7) of the FCCPA when it placed repeated harassing

telephone calls to Plaintiff after he demanded that it stop calling. Instead of abiding by Plaintiff’s

wishes, Defendant placed no less than 25 calls to Plaintiff’s cellular phone after he demanded that

it cease calling him.

   WHEREFORE, Plaintiff, CASEY B. FITZPATRICK, respectfully requests that this

Honorable Court enter judgment in his favor as follows:

   a. Enter judgment in Plaintiff’s favor and against Defendant;

   b. Award Plaintiff her actual damages in an amount to be determined at trial pursuant to the
      Florida Consumer Collection Practices Act, Fla. Stat. §559.77;

   c. Award Plaintiff statutory damages of $1,000.00 pursuant to the Florida Consumer
      Collection Practices Act, Fla. Stat. §559.77;

   d. Award Plaintiff and equitable relief, including enjoining Defendant from further
      violations, pursuant to Florida Consumer Collection Practices Act, Fla. Stat. §559.77(2);

   e. Award Plaintiff costs and reasonable attorneys’ fees pursuant to the Florida Consumer
      Collection Practices Act, Fla. Stat. §559.77;

   f. Enjoining Defendant from further contacting Plaintiff seeking payment of the subject
      debt; and

   g. Award any other relief this Honorable Court deems equitable and just.


   Dated: February 23, 2021                                   Respectfully Submitted,

                                                              /s/Alejandro E. Figueroa
                                                              Alejandro E. Figueroa, Esq.
                                                              Florida Bar No. 1021163
                                                              Counsel for Plaintiff
                                                              Sulaiman Law Group, Ltd
                                                  8
Case 6:21-cv-00363-RBD-GJK Document 1 Filed 02/23/21 Page 9 of 9 PageID 9




                                             2500 S Highland Ave, Suite 200
                                             Lombard, IL 60148
                                             Telephone: (630) 575-8181 Ext. 120
                                             alejandrof@sulaimanlaw.com




                                    9
